PER CURIAM.
This workers’ compensation claimant appeals the deputy commissioner’s denial of his claim for temporary total disability benefits. There is no medical testimony that the claimant was unable to work as a result of his accident, and there is no evidence that he sought work during the period for which he seeks temporary disability benefits. This Court has repeatedly held that the requirement that a claimant test his disability in the job market is not obviated by testimony from the claimant that he finds it painful to work. Tallahassee Coca Cola Bottling Co. v. Parramore, 395 So.2d 275 (Fla. 1st DCA 1981) and Mahler v. Lauderdale Lakes National Bank, 322 So.2d 507 (Fla.1975). We accordingly AFFIRM.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.